ORDER
PER CURIAM.
May Department Stores d/b/a Famous Barr (Employer) appeals from the decision issued by the Labor and Industrial Relations Commission (Commission) awarding Carrie Lammert (Claimant) $10,660.29 in past medical expenses. Employer contends the medical treatment was not authorized by Employer, Claimant did not request a referral for the treatment, and Claimant failed to prove the medical expenses were reasonably required to cure and relieve the effects of her work-related injury.
We have reviewed the briefs of the parties, the legal file, and the record on appeal. The order of the Commission is supported by competent and substantial evidence on the whole record. No error of law appears. A written opinion reciting the detailed facts and restating the principles of law would have no precedential value.
We affirm pursuant to Rule 84.16(b).